PER CURIAM.
In resentencing the defendant,1 the trial court departed from the recommended guidelines sentence pursuant to a plea bargain in which the defendant entered a plea of nolo contendere, and stipulated that factors existed allowing departure, in exchange for which the state nolle prossed another criminal charge. We affirm on the authority of Holland v. State, 508 So.2d 5 (Fla.1987); Key v. State, 452 So.2d 1147 (Fla. 5th DCA 1984), rev. denied, 459 So.2d 1041 (Fla.1984).
AFFIRMED.
COWART and DANIEL, JJ., concur.
DAUKSCH, J., concurs specially with opinion.

. See Bland v. State, 507 So.2d 1224 (Fla. 5th DCA 1987).